IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0465
                             Filed January 21, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

FRANCIS CHARLES LANE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Decatur County, Patrick Greenwood,

Judge.



      Francis Charles Lane appeals his sentence. AFFIRMED.




      Daniel M. Northfield, Urbandale, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.




      Considered by Bower, C.J., and Vaitheswaran and Greer, JJ.
                                         2


BOWER, Chief Judge.

       Francis Charles Lane appeals the sentence for his conviction of lascivious

acts with a child. Finding no abuse of discretion, we affirm.

       On January 22, 2020, Lane pleaded guilty to lascivious acts with a child, in

violation of Iowa Code section 709.8 (2019). The plea submitted clearly outlines

the maximum and minimum sentences, and it noted Lane was “not eligible for a

deferred judgment, because the child is [twelve] years of age or younger.” The

plea also outlined that a conviction would also result in a “special sentence of life

under the supervision of the department of corrections, as though I were on

parole.”

       At sentencing, Lane requested the presentence investigation report’s

recommendation that the court suspend the sentence, place Lane on probation,

and place him in a residential facility until Lane completed the sex offender

treatment program. The State requested the statutory term of imprisonment.

       The court imposed the statutory ten-year indeterminate term of

imprisonment, a fine and surcharges that the court suspended, court costs, and

the lifetime special sentence.     The court then expressly considered Lane’s

arguments in favor of a suspended sentence and probation. The court stated,

       Of course, the court’s always concerned about protection of the
       community from further offenses committed by any defendant. In
       evaluating the appropriate sentence, the court also considers the
       nature and circumstances of the offense Mr. Lane committed. In this
       particular circumstance, it appears that Mr. Lane used his access to
       [the child] to violate the trust of that relationship and to commit an
       offense against the six year old child . . . . That’s indeed a serious
       criminal offense and one that puts not only that child but others at
       great risk.
               The court has determine that in this case to grant probation
       would unduly depreciate the seriousness of that [offense] and that
                                          3


       probation is unwarranted because of the need to protect the
       community. Further, the court feels that in this case incarceration is
       the best way to deliver the sex offender treatment program to Mr.
       Lane and his rehabilitation would best be served by confinement.
       Therefore, his request for probation is denied.

       Lane appeals his sentence, arguing the district court abused its discretion

in imposing a sentence of incarceration instead of probation and placement at a

residential facility.

       We review a sentence imposed for correction of errors at law, and will not

reverse unless there is “an abuse of discretion or defect in the sentencing

procedure.” State v. Damme, 944 N.W.2d 98, 103 (Iowa 2020) (citation omitted).

       A sentencing court’s decision to impose a specific sentence that falls
       within the statutory limits “is cloaked with a strong presumption in its
       favor, and will only be overturned for an abuse of discretion or the
       consideration of inappropriate matters.” Our task on appeal is not to
       second-guess the sentencing court’s decision. Rather, we must
       determine that its decision “was exercised on grounds or for reasons
       that were clearly untenable or unreasonable.” We afford sentencing
       judges a significant amount of latitude because of the “discretionary
       nature of judging and the source of respect afforded by the appellate
       process.”

Id. at 105–06 (quoting State v. Formaro, 638 N.W.2d 720, 724–25 (Iowa 2002)).

       Lane argues the district court’s imposition of a term of imprisonment was

“overly harsh” in light of his age (seventy-four years old), lack of criminal history,

and lack of substance-abuse and mental-health issues. He asserts the court

should have relied more on the risk assessment tools included in the presentence

investigation report. However, he does not identify any of the grounds identified in

court’s ruling as clearly untenable or reasonable.

       On our review, we find no abuse of discretion by the district court. The court

did consider Lane’s age, criminal history, and substance and mental-health history.
                                        4


It considered the risk assessment tools in the presentence investigation report and

observed they were “not necessarily particularized” to Lane. The court’s decision

was not based “on grounds or for reasons that were clearly untenable or

unreasonable.” See Formaro, 638 N.W.2d at 724. Therefore, we affirm.

      AFFIRMED.